IN THE SUPREME COURT OF THE STATE OF DELAWARE

MATTHEW ROSS, JR.,*                          §
                                             §      No. 75, 2017
         Petitioner Below,                   §
         Appellant,                          §      Court Below—Family Court
                                             §      of the State of Delaware,
         v.                                  §      in and for Kent County
                                             §
JACKIE LONG,                                 §      File No. CK06-01392
                                             §      Pet. Nos. 14-34364, 16-10165
         Respondent Below,                   §
         Appellee.                           §

                               Submitted: July 28, 2017
                               Decided:   August 7, 2017

                                       ORDER

         This 7th day of August 2017, it appears to the Court that:

         (1)    On June 8, 2017, the Clerk issued a notice directing the appellant,

Matthew Ross, Jr., to show cause why this appeal should not be dismissed for Ross’

failure to file the opening brief. On June 9, 2017, Ross requested and was granted a

thirty-day extension of time to file the brief.

         (2)    By letter dated June 14, 2017, the Clerk advised Ross that the notice to

show cause would be held in abeyance pending his filing of the opening brief by the

extended deadline of July 10, 2017. When Ross did not file his opening brief by the




*
    The Court assigned pseudonyms to the parties under Supreme Court Rule 7(d).
July 10 deadline, the Clerk issued a letter on July 12, 2017, notifying Ross that if he

failed to file the brief by July 27, 2017, the appeal would be dismissed as unopposed.

         (3)   Ross has filed nothing further in this case and has not filed the opening

brief.    Under these circumstances, dismissal of the appeal is deemed to be

unopposed.

         NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 29(b)

and 3(b)(2), that the appeal is DISMISSED.

                                         BY THE COURT:

                                         /s/ Collins J. Seitz, Jr.
                                                Justice




                                            2